Title: George Washington to Brigadier General Louis Le Bèque Du Portail and Lieutenant Colonel Alexander Hamilton, 30 October 1779
From: Washington, George
To: Du Portail, Louis Le Bèque,Hamilton, Alexander



West point October the 30th. 1779
Gentn.

I inclose you an Extract of a Letter of the 26th which General Greene has just received from Mr Bowen. D.Q.M. Genl, dated in New port, announcing the evacuation of Rhode Island by the Enemy on Monday night last. The intelligence is not to be doubted, altho by some means or another it has happened, that I have not received any advices from Genl Gates upon the subject, or a Letter from him since One of the 15th of which I transmitted you a Copy on the 21st.
By a private Letter which Mr Laurens the late president was so obliging as to write me on the 24th, he gave me the intelligence you will find in the Inclosure No. 2, which is most principally for your own satisfaction.
I have the Honor to be   with great regard   Gentn   Your Most Obed Ser
Go: Washington


Genl Portail &
}


Colo Hamilton




